hSHORTESS, Chief Judge,
concurring.
The essential facts are conceded by all. Morton, through Smyda, was to get the building permit. While- it was pending, Smyda also agreed to help secure a variance in the elevation requirements of the Building Code. Before the variance was acted upon, yes or no, a building permit was granted that provided:

This is to state that the builder has certified all work will be done in accordance with the City-Parish Code of Ordinances, the State Fire Marshal’s Act, the Fire Prevention Ordinance and the State Sanitary Code.

*13In my opinion, Morton proceeded at its own risk when it began construction before the variance request was acted upon.
I respectfully concur with the result.